JUSTICE WARD, dissenting: I must dissent from what I consider to be a melancholy and inappropriate disposition of this case of a 16-year-old truant. I believe that the invoking of the contempt power frustrates the design of the legislature to provide specialized handling, through the Juvenile Court Act, of nondelinquent minors in need of supervision or care. The use of the power under the circumstances was an abuse of judicial discretion. The boy had already served 19 days at a detention center without visible benefit. The imposing of the more severe punishment of 60 days’ detention may, I fear, exacerbate his difficulties and be fully destructive of a desire to learn or a willingness to resign himself to school attendance. The majority states that the trial court had a serious concern for the minor’s welfare and, before imposing the 60-day sentence, had a lengthy discussion with him. In it the court indicated that despite its earlier failure to correct his truancy, it was not going to give up. There is, however, no suggestion of any medical, psychological, or other testing of the boy in an attempt to ascertain what learning or other difficulties were present. There is no reference to any professional counseling, background investigation, or conferences by the court with school-attendance consultants for recommendations to determine and resolve the boy’s problems. I am confident there were preferable alternatives to incarcerating this boy. If there were not, it would show a frightening poverty of society’s resources to deal with the question of truancy. Society has a vital interest in the education of the young, and there is no doubt that habitual truancy is a vexing problem. I do not believe that action which abridges fundamental liberties more broadly than necessary should be approved. A valid governmental purpose should be served by use of the least restrictive viable means. Shelton v. Tucker (1960), 364 U.S. 479, 5 L. Ed. 2d 231, 81 S. Ct. 247. See also Chicago Board of Education v. Terrile (1977), 47 Ill. App. 3d 75. The majority considers that the punishment is justified because of the offense to the dignity of the court. I consider that the dignity of the judicial process was not served by this exercise of the contempt power.